Opinion filed April 14, 2016




                                       In The


        Eleventh Court of Appeals
                                   __________

                               No. 11-15-00294-CV
                                   __________

       IN THE INTEREST OF D.L.B. AND S.E.B., CHILDREN


                      On Appeal from the 70th District Court
                              Ector County, Texas
                        Trial Court Cause No. A-130,028


                      MEMORANDUM OPINION
       The trial court terminated the mother’s parental rights on October 28, 2015,
and she filed a pro se notice of appeal.       We dismiss the appeal for want of
prosecution.
       After Appellant finally remitted her filing fee in January, this court informed
her that the clerk’s record and the reporter’s record were due to be filed on or
before February 8, 2016.       The clerk’s record was filed on that date, but the
reporter’s record was not. On February 10, the court reporter informed this court
that Appellant had not requested a reporter’s record and that Appellant had not
paid for or made arrangements to pay for the reporter’s record. The clerk of this
court immediately notified Appellant that she needed to submit a designation of
record and remit payment to the court reporter. See TEX. R. APP. P. 34.6(b). We
also extended the deadline for filing the reporter’s record and informed Appellant
that this appeal may be submitted on the clerk’s record alone if she failed to
designate or pay for the reporter’s record on or before February 19. Appellant did
not meet that deadline, and we notified her on February 26 that the appeal would
be submitted on the clerk’s record alone. See TEX. R. APP. P. 37.3(c). In the
February 26 letter, this court also informed Appellant that her brief was due for
filing on or before March 17, 2016. Appellant did not file a brief by the due date,
and on our own motion, we extended the deadline to April 6 and informed
Appellant as follows: “Failure to file Appellant’s brief by the April 6, 2016 due
date may result in dismissal of the appeal.” See TEX. R. APP. P. 38.8(a)(1); 42.3.
      On April 6, rather than file a brief, Appellant—through her newly retained
counsel—filed a motion to extend the time to file Appellant’s brief. In the motion,
counsel states that Appellant has yet to pay the court reporter but that Appellant “is
prepared to remit payment” if this court grants an extension of time to file
Appellant’s brief. Based upon Appellant’s failure to prosecute this appeal in a
timely manner, we conclude that this appeal should be dismissed.             TEX. R.
APP. P. 38.8(a)(1), 42.3.
      Accordingly, we overrule Appellant’s motion to extend the time to file
Appellant’s brief, and we dismiss this appeal for want of prosecution.


                                                     PER CURIAM
April 14, 2016
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.



                                          2